UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 11-7449


BOBBY D. MORGAN,

                Petitioner - Appellant,

          v.

WARDEN D. BERKEBILE; UNITED STATES PAROLE COMMISSION,

                Respondents - Appellees.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.      Irene C. Berger,
District Judge. (5:09-cv-00966)


Submitted:   April 26, 2012                 Decided:   April 30, 2012


Before GREGORY, AGEE, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Bobby D. Morgan, Appellant Pro Se. R. Booth Goodwin, II, United
States Attorney, J. Christopher Krivonyak, Assistant United
States Attorney, Charleston, West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Bobby D. Morgan, a District of Columbia Code offender,

seeks    to    appeal       the    district        court’s    order       accepting      the

recommendation of the magistrate judge and denying relief on his

28 U.S.C.A. § 2241 (West 2006 & Supp. 2011) petition.                            The order

is not appealable unless a circuit justice or judge issues a

certificate of appealability.                28 U.S.C. § 2253(c)(1)(A) (2006).

A   certificate       of      appealability         will     not    issue       absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                    When the district court denies

relief   on    the    merits,      a   prisoner      satisfies       this   standard      by

demonstrating        that     reasonable          jurists    would       find    that     the

district      court’s      assessment      of     the   constitutional          claims     is

debatable     or     wrong.        Slack     v.    McDaniel,       529   U.S.    473,     484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                           Slack, 529 U.S.

at 484-85.

              We have independently reviewed the record and conclude

that Morgan has not made the requisite showing.                          Accordingly, we

deny a certificate of appealability and dismiss the appeal.                               We

dispense      with    oral        argument      because      the    facts       and     legal

                                              2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3